Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 30, 1996, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant resigned from her position as an associate attorney after the employer refused to excuse her from night-court duty, an assignment that conflicted with a business school course in which she was enrolled. Substantial evidence supports the ruling that claimant left her employment under disqualifying circumstances. Resignation from a job because it conflicts with school has been characterized as leaving employment for personal and noncompelling reasons (see, Matter of Weremblewski [Hudacs], 193 AD2d 1030, 1031).
Cardona, P. J., Mikoll, Mercure, Crew III and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.